 654DECISIONSOF NATIONALLABOR RELATIONS BOARDAmerican Broadcasting Company,A Division ofAmerican Broadcasting Companies,Inc.andNa-tionalAssociation of Broadcast Employees andTechnicians,AFL-CIO-CLC, Petitioner. Cases2-RC-16233 and 2-RC-16234May 17, 1974DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERSFANNING ANDJENKINSUpon petitions duly filed under Section 9(c) of theNationalLaborRelationsAct,asamended, ahearing was held before Hearing Officer Don T.Carmody. Following the hearing and pursuant toSection 102.67 of the National Labor RelationsBoard Rules and Regulations and Statements ofProcedure, Series 8, as amended, this case wastransferred to the National Labor Relations Boardfor decision. The named Employer and the Petitionerfiled briefs.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has reviewed the Hearing Officer'srulingsmade at the hearing and finds that they arefree from prejudicial error. They are hereby affirmed.Upon the entire record in this case, the NationalLabor Relations Board finds:1.The Employer is engaged in commerce withinthe meaning of the Act.2.The Petitioner is an organization claiming torepresent certain employees of the Employer.3.No question concerning commerce exists con-cerning the representation of employees of theEmployer within the meaning of Sections 9(c)(1) and2(6) and (7) of the Act, for the following reasons:The Employer is engaged in radio and televisionbroadcasting and various other related enterprises.The Petitioner seeks to represent two separate unitsof employees assigned to Broadcasting Operationsand Engineering, one of the Employer's four majorsubdivisions. Broadcasting Operations and Engineer-ing is responsible for the mechanical operation of theEmployer's network and local radio and televisionfacilities and employs some 1,900 employees at theEmployer's headquarters located at 1330 Avenue ofthe Americas and at its 66th Street complex in NewYork City.In Case 2-RC-16233, Petitioner seeks to representapproximately 12 employees engaged in coordinatingprogram and facilities information and scheduling.This unit would include three network (or night)operations supervisors,' three log coordinators, aprogram coordinator, a supervisor of informationservices, two day-of-air coordinators,and two facili-tiesschedulers. In Case 2-RC-16234, Petitionerseeks to represent approximately nine employeesengaged in engineering manpower scheduling. Thisunit would include five manpower scheduling clerks,a remote coordinator, two video tape schedulers, anda maintenance scheduler. Petitioner also indicated itwould accept the inclusion or exclusion of a 10themployee, a scheduler located at the Employer'sLodi, New Jersey, transmitter facilities. There is nohistory of bargaining with respect to the individualssought in the instant petitions.The Employer contends that the respective unitssought by the Petitioner are inappropriate inasmuchas they constitute a fragmentation of the Employer'sclericalwork force. Thus, the Employer asserts thatthe requested units are not based on any administra-tiveor functionallines;that the 21 employeescoveredby the two petitions perform clericalfunctions and share a broad community of interestwith approximately 600 other clerical employees atitsNew York facilities; and that neither of the tworespective groups enjoys interests so separable fromthose of other clericals to warrant separation from anoverall clerical unit.We find merit in the Employer'sposition.In Case 2-RC-16233 the 12 employeessought areamong the 18 employees employed in the Employer'sTV network operations group which schedulesequipment and facilities and coordinates informationon network programs and broadcasts. The "log"group (three log coordinators, a program informationcoordinator, and a supervisor for information serv-ices) gather information from various sources andcoordinate and incorporate this product into a dailylisting of programs, advertisements, and other in-formation in chronological order, for each broadcastday. These logs are used in various operational areasoutside the proposed unit; i.e., by engineers, associ-ate directors, and others. The twofacilitiesschedu-lers schedule studios, film chains, and video tapemachines based on orders received from unitmanagers outside the proposed unit. The remainingfiveemployees, night operations supervisors andday-of-air coordinators, make last minute changes inthe various logs and facilities charts. The recordshows that technical training is not a prerequisite toemployment for these employees and that basicallythey learn their duties on the job. It appears that theemployees in the proposed unit have as much ormore telephone and personal contact with theirIThe reference to supervisor in this decision,unless otherwise indicated,individuals are supervisors within the meaningof the Act.involves supervisors of activitiesThe parties do not contendthat these210 NLRB No. 67 AMERICAN BROADCASTING CO.various sources of information-employees outsidethe proposed unit-as or than they do with eachother in performing their respective job assignments.Case 2-RC-16234 covers nine employees engagedin scheduling technical manpower.2 Five of thesenine employees develop and maintain a "checker-board" which lists technical engineers and theirassignments during each 9-day period. The basicinput for these checkerboards is transmitted by unitmanagers outside the proposed unit to a statutorysupervisor within the proposed unit who prepares aweekly schedule which is turned over to the technicalmanpower schedulers. In addition to developing andmaintaining the checkerboard, the technical man-power schedulers notify the technical engineers ofnumerous changes in their schedules. Such changesare made following consultation with published listsand through information exchanged between thesupervisor of the technical manpower schedulers andthe individual schedulers. To be hired as a scheduler,no special education or technical training or back-ground is necessary; the learning process is achievedthrough on-the-job experience. The remaining fouremployees perform similar functions in schedulingvideo tape operators and television maintenancepersonnel. As Petitioner acknowledges, the requestedemployees are not under common supervision. Thus,the technicalmanpower schedulers and remotecoordinators report to one supervisor, the video tapeoperators to another, and the maintenance schedulerto a third.The record evidence shows that the employees inthe respective units sought by the Petitioner share nocommon work area separate from other employees.Nor do they all share common working hours. InCase 2-RC-16233 the majority of those sought workon the third floor, but others are located on thefourth floor. In Case 2-RC-16234 five of the nineemployees work in a sectioned-off area, three workelsewhere on the same floor, and one employeeworks in the basement. There is even a lack of anyphysical separateness among the employees in theseparately petitioned-for groups. For example, twofacilities schedulers in Case 2-RC-16233 are locatedrightnext to two video tape schedulers in Case2-RC-16234 on the fourth floor where they havepersonal contact daily in making entries on the samechart.Nor is there any common work scheduleamong the individuals in these groupings. In Case2-RC-16233 the night operations supervisors workon a 5-day rotating shift basis at night to cover a 7-2As mentioned earlier Petitioner would accept the inclusion or exclusionof a tenth employee In view of our decision, herein, we find it unnecessaryto determine the unit status of this individual655day-a-week operation and the day-of-air coordina-tors, along with other employees, work from 9 a.m. to5 p.m. 5 days a week. In Case 2-RC-16234 the fivemanpower scheduling clerks work on a 5-dayrotating 8-hour shift basis from 5:30 a.m. untilmidnight to cover a 7-day-a-week operation while theother employees in the unit work a 5-day week from9 a.m. to 5 p.m.The record further shows that for all practicalpurposes, the employees sought here are treated thesame as the Employer's nonexempt3 clerical employ-ees. They are recruited and hired through a central-ized personnel office, the same personnel policiesapply to them as do to the clericals in general, andthey all share a common wage policy and fringebenefits.A central job-posting system encouragestransfer and promotion from within for all nonex-empt employees, including those in that category inthe requested units. Seven of twelve employeescovered by Case 2-RC-16233 are nonexempt em-ployees and seven of nine employees covered byCase 2-RC-16234 are nonexempt employees. TheEmployer's exempt employees, including severalcovered by the respective petitions herein, do notshare in common all the policies and benefits of thenonexempt employees.On the basis of the record before us, we find noevidence to support the Petitioner's assertion that theemployees sought in the respective units share aseparate community of interest from that of the otheremployees.Although, during the conduct of thehearing, Petitioner indicated a willingness to acceptalternative units which would include any additionalemployees in network or other log preparationfunctions, we are unable, on the basis of the existingrecord, to ascertain whether any of these alternativeunits it thus proposed would be appropriate. In thisregard,we would note that Petitioner has neitherspecifically described what additional employees it iswilling to include in its proposed alternative unit norprovided a rationale for the establishment of anyalternative unit or units. Thus, we conclude, in thecircumstances of this case, that the units requested inCase 2-RC-16233 and Case 2-RC-16234 are inap-propriate for the purposes of collective bargaining.Accordingly, we shall dismiss the petitions herein.ORDERIt is herebyordered that the petitions herein be,and they herebyare, dismissed.3Reference to exempt and nonexempt employeesherein refers to the useof those terms in the Fair Labor Standards Act